Case 6:19-bk-10365-WJ   Doc 13 Filed 04/15/19 Entered 04/15/19 13:34:43   Desc
                         Main Document    Page 1 of 27
Case 6:19-bk-10365-WJ   Doc 13 Filed 04/15/19 Entered 04/15/19 13:34:43   Desc
                         Main Document    Page 2 of 27
Case 6:19-bk-10365-WJ   Doc 13 Filed 04/15/19 Entered 04/15/19 13:34:43   Desc
                         Main Document    Page 3 of 27
Case 6:19-bk-10365-WJ   Doc 13 Filed 04/15/19 Entered 04/15/19 13:34:43   Desc
                         Main Document    Page 4 of 27
Case 6:19-bk-10365-WJ   Doc 13 Filed 04/15/19 Entered 04/15/19 13:34:43   Desc
                         Main Document    Page 5 of 27
Case 6:19-bk-10365-WJ   Doc 13 Filed 04/15/19 Entered 04/15/19 13:34:43   Desc
                         Main Document    Page 6 of 27
Case 6:19-bk-10365-WJ   Doc 13 Filed 04/15/19 Entered 04/15/19 13:34:43   Desc
                         Main Document    Page 7 of 27




                                                                                 000007
Case 6:19-bk-10365-WJ   Doc 13 Filed 04/15/19 Entered 04/15/19 13:34:43   Desc
                         Main Document    Page 8 of 27




                                                                                 000008
Case 6:19-bk-10365-WJ   Doc 13 Filed 04/15/19 Entered 04/15/19 13:34:43   Desc
                         Main Document    Page 9 of 27




                                                                                 000009
Case 6:19-bk-10365-WJ   Doc 13 Filed 04/15/19 Entered 04/15/19 13:34:43   Desc
                        Main Document    Page 10 of 27




                                                                                 000010
Case 6:19-bk-10365-WJ   Doc 13 Filed 04/15/19 Entered 04/15/19 13:34:43   Desc
                        Main Document    Page 11 of 27




                                                                                 000011
Case 6:19-bk-10365-WJ   Doc 13 Filed 04/15/19 Entered 04/15/19 13:34:43   Desc
                        Main Document    Page 12 of 27




                                                                                 000012
Case 6:19-bk-10365-WJ   Doc 13 Filed 04/15/19 Entered 04/15/19 13:34:43   Desc
                        Main Document    Page 13 of 27




                                                                                 000013
Case 6:19-bk-10365-WJ   Doc 13 Filed 04/15/19 Entered 04/15/19 13:34:43   Desc
                        Main Document    Page 14 of 27




                                                                                 000014
Case 6:19-bk-10365-WJ   Doc 13 Filed 04/15/19 Entered 04/15/19 13:34:43   Desc
                        Main Document    Page 15 of 27




                                                                                 000015
Case 6:19-bk-10365-WJ   Doc 13 Filed 04/15/19 Entered 04/15/19 13:34:43   Desc
                        Main Document    Page 16 of 27




                                                                                 000016
Case 6:19-bk-10365-WJ   Doc 13 Filed 04/15/19 Entered 04/15/19 13:34:43   Desc
                        Main Document    Page 17 of 27




                                                                                 000017
Case 6:19-bk-10365-WJ   Doc 13 Filed 04/15/19 Entered 04/15/19 13:34:43   Desc
                        Main Document    Page 18 of 27




                                                                                 000018
Case 6:19-bk-10365-WJ   Doc 13 Filed 04/15/19 Entered 04/15/19 13:34:43   Desc
                        Main Document    Page 19 of 27




                                                                                 000019
Case 6:19-bk-10365-WJ   Doc 13 Filed 04/15/19 Entered 04/15/19 13:34:43   Desc
                        Main Document    Page 20 of 27




                                                                                 000020
Case 6:19-bk-10365-WJ   Doc 13 Filed 04/15/19 Entered 04/15/19 13:34:43   Desc
                        Main Document    Page 21 of 27




                                                                                 000021
Case 6:19-bk-10365-WJ   Doc 13 Filed 04/15/19 Entered 04/15/19 13:34:43   Desc
                        Main Document    Page 22 of 27




                                                                                 000022
Case 6:19-bk-10365-WJ   Doc 13 Filed 04/15/19 Entered 04/15/19 13:34:43   Desc
                        Main Document    Page 23 of 27




                                                                                 000023
Case 6:19-bk-10365-WJ   Doc 13 Filed 04/15/19 Entered 04/15/19 13:34:43   Desc
                        Main Document    Page 24 of 27




                                                                                 000024
Case 6:19-bk-10365-WJ   Doc 13 Filed 04/15/19 Entered 04/15/19 13:34:43   Desc
                        Main Document    Page 25 of 27




                                                                                 000025
Case 6:19-bk-10365-WJ   Doc 13 Filed 04/15/19 Entered 04/15/19 13:34:43   Desc
                        Main Document    Page 26 of 27




                                                                                 000026
        Case 6:19-bk-10365-WJ                      Doc 13 Filed 04/15/19 Entered 04/15/19 13:34:43                                     Desc
                                                   Main Document    Page 27 of 27



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
10250 Constellation Blvd., Suite 1700, Los Angeles, CA 90067

A true and correct copy of the foregoing document entitled (specify): APPLICATION OF CHAPTER 7 TRUSTEE TO
EMPLOY KELLER WILLIAMS REALTY AS REAL ESTATE BROKER AND TO ENTER INTO EXCLUSIVE LISTING
AGREEMENT will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-
2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
April 15, 2019, I checked the CM/ECF docket for this bankruptcy case and determined that the following persons are on
the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

    •   Todd A. Frealy (TR) taftrustee@lnbyb.com, taf@trustesolutions.net
    •   Nancy L Lee bknotice@mccarthyholthus.com, nlee@ecf.courtdrive.com
    •   Gary S Saunders Linda@saunderslawoffice.com,
        Gary@saunderslawoffice.com;Arthur@saunderslawoffice.com
    •   Valerie Smith claims@recoverycorp.com
    •   United States Trustee (RS) ustpregion16.rs.ecf@usdoj.gov
                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) April 15, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

Debtor                                                                            Paul Boudier
Mary Elizabeth Plyler                                                             Keller Williams Realty
6740 Ivanpah                                                                      548 Gibson Dr, #200
Twentynine Palms, CA 92277                                                        Roseville, CA 95678


                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 April 15, 2019           Megan Wertz                                                           /s/ Megan Wertz
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
